Citation Nr: 1729817	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches prior to July 8, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 8, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to April 2003.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO increased the Veteran's rating for migraine headaches to 10 percent.

Following a remand by the Board in November 2009, the RO increased the rating to 30 percent, effective September 28, 2007.  See January 2011 Rating Decision.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim remained in appellate status for both the period before and after September 28, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Thereafter, in a June 2011 decision, the Board granted an earlier effective date for the grant of the 30 percent evaluation for the rating period prior to September 28, 2007.  The RO implemented the Board's grant in July 2011 by assigning a 30 percent disability rating for migraine headaches effective May 18, 2006.

Also in June 2011, the Board remanded the matters of a disability rating in excess of 30 percent for service-connected migraine headaches; and entitlement to a TDIU, which the Board found was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), for additional development.

In an April 2015 decision, the Board denied a disability rating in excess of 30 percent for migraine headaches and denied entitlement to a TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Remand (JMR), the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.
In June 2016, the Board remanded the claims to the RO for further development consistent with the JMR.  In an April 2017 Supplemental Statement of the Case (SSOC), the RO granted a 50 percent rating, the maximum allowable under the schedular criteria, for migraine headaches effective July 8, 2014 and granted entitlement to a TDIU effective July 8, 2014.  As the rate increase and entitlement to a TDIU were not granted to the date of the original claim, the benefits awarded in the April 2017 SSOC did not constitute a full grant of the benefits sought.  As such, the Veteran's claims remain in appellate status for the period prior to July 8, 2014. See AB, 6 Vet. App. at 38.

The Board notes that the Veteran filed a substantive appeal regarding the RO's denial of entitlement to service connection for fibromyalgia in April 2017.  See April 2017 VA Form 9.  As that appeal has not yet been certified to the Board, and it is not clear that action at the RO on the issue is complete, the Board declines to address the matter at this time.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, throughout the period on appeal, the Veteran's service-connected migraine headaches have more nearly approximated very frequent prostrating attacks productive of severe economic inadaptability.

2.  Prior to July 8, 2014, the Veteran's service-connected disabilities alone did not preclude or prevent substantially gainful employment.







CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, for the period prior to July 8, 2014, the criteria for a disability rating of 50 percent for migraine headaches were met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  For the period prior to July 8, 2014, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for Migraines prior to July 8, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As set forth in 38 C.F.R. § 4.24a, Diagnostic Code 8100, a 50 percent rating is awarded when a veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability,  The Veteran argues that this was true for her prior to July 8, 2014.  

The rating criteria do not define "prostrating," and neither has Court.  However, "prostration" has been defined as "complete physical or mental exhaustion." See Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The term "productive of severe economic inadaptability" is also not defined in VA law.  However, the Court has held that it is not synonymous with being unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 446-7 (2004).

At the outset, the Board notes that the Veteran is competent to report matters of which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This includes her statements in writing and to medical personnel regarding the severity and frequency of her migraine headaches.  Further, her reports have been consistent, and the Board finds that she is credible in her reports.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).    

The Veteran has been service-connected for migraine headaches since April 30, 2003.  In 2006, she applied for an increased rating indicating her doctor had been increasing medication for her migraines as they had become more frequent and more severe.

A May 2006 treatment record indicated weekly migraines starting behind the eyes.  The Veteran indicated these lasted hours until she would fall asleep after a "shot at the ER."  She indicated experiencing nausea, vomiting, increased hearing, photophobia and blurred vision with a central black spot.  

In September 2006, the Veteran underwent a VA examination.  She indicated having 3 to 4 migraines per month.  They would last several hours to all day and she experienced vomiting, light sensitivity and noise sensitivity.  She reported having to lie down in a dark, quiet room when a headache developed.  For 2 to 3 days after the headache, she had residual symptoms of blurred vision and dizziness.  She reported that when she did have a headache the pain was 9 out of 10 and that she experienced right sided facial droop.  She noted that she had missed work due to her headaches and she was unable to take care of her children or do any work around the house when she had a headache.

A September 2006 VA treatment record also indicated intermittent blurred vision in the right eye with headaches.  She indicated having had 3 bad headaches in the past month.

In a May 2007 VA treatment record, the Veteran reported having headaches accompanied by photophobia and pain behind the eyes that became "excruciating."  She indicated having to be in a dark, quiet room when she had a headache and the next day was difficult due to feeling "drained" and "loopy."

In her June 2007 Form 9, the Veteran indicated having migraines 3 to 4 times a month that she considered prostrating since she had to take 2 to 3 days off from work following them.  

In a VA treatment record in September 2009, the Veteran indicated her headaches would start with blurry vision and sometimes one side of her face would look like she had paralysis.  The headaches were accompanied by nausea and vomiting and would last 1 to 3 days.

In a February 2010 VA treatment record, the Veteran indicated her migraines were almost daily.  In a March 2010 VA treatment record, the Veteran indicated headache and neck pain and that she had been fired from her position as a medical office receptionist due to missing too much work.  

At an April 2010 examination, the Veteran reported headaches once or twice a week lasting two days.  She indicated having some periods of few or no headaches followed by a period in which they came one after another.  The headaches were noted to involve tearing, sagging of the face on the right side, congestion of the right nostril, phonophobia, photophobia, nausea and vomiting.  Bright lights, noise and stress seemed to be triggers.  The prodromal signs were watering of the right eye and blurring vision.  The examiner assessed weekly prostrating headaches lasting one to two days and diagnosed her with complicated migraine headaches (an attack associated with neurologic signs or symptoms that persist beyond the head pain).  The Veteran indicated having had 15 jobs since separation from service and having problems retaining employment due to frequent absenteeism as she was prostrate during her migraine attacks.  She reported having missed 2 to 4 days of work per week in her most recent job.

A treatment record in May 2012 indicated the Veteran sought emergency room treatment for a severe headache accompanied by nausea, photosensitivity and dizziness.  The Veteran related she was seeing spots.

At a June 2013 VA examination, the Veteran indicated having headaches that lasted for days and then periods when she would not experience a headache.  The headaches were accompanied by constant head pain that pulsated or throbbed.  She indicated pain worsened with physical activity and was accompanied by nausea, vomiting, sensitivity to light and sensitivity to sound.  She described changes in her vision and muscle/eyelid twitches with eye watering.  The duration of head pain would typically last 1 to 2 days and alternated between the left and right sides of her head.  The examiner indicated the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once a month that were very frequent prostrating and prolonged attacks.  The examiner indicated the Veteran's headache condition impacted her ability to work because she had to avoid bright lights and loud noises and needed to go into a dark, quiet room.

In March 2014, the Veteran indicated she was experiencing 15 headaches per month. It was noted the Veteran had started treatment with Botox.

Overall, the Board finds the evidence supports a finding that throughout the appeal period, the Veteran has suffered from prolonged prostrating attacks of migraine headaches more frequent than once per month.  At VA examinations in September 2006 and June 2013, the Veteran reported migraines occurring multiple times per month and requiring rest in a dark, quiet room with lingering symptoms even after the headache abated.  Although information regarding why the Veteran left various jobs throughout the years is not specifically of record, the Veteran's consistent lay statements indicate that her migraines were causing her to miss multiple days of work per month and were, at the very least, capable of producing severe economic inadaptability throughout the appeal period.  See Pierce, 18 Vet. App. at 446-7.

In light of the above, the Board concludes that the criteria for a 50 percent rating have been met or at least approximated from May 18, 2006.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A higher schedular rating for headaches is not assignable as a 50 percent rating is the maximum schedular rating under Diagnostic Code 8100 for migraine headaches. There are no other diagnostic codes available that would provide an analogous evaluation for the disability.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine and resolved all doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Entitlement to a TDIU prior to July 8, 2014

The Veteran contends that her service-connected disabilities, to include migraine headaches and irritable bowel syndrome (IBS), rendered her unable to maintain substantially gainful employment prior to July 8, 2014 because she was missing so many days of work and had to switch jobs frequently.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2002).  

As of this decision, during the appeal period, the Veteran was service-connected for migraines rated as 50 percent disabling, irritable bowel syndrome (IBS) rated as 30 percent disabling, and idiopathic thrombocytopenia purpura rated noncompensably (0 percent) disabling.  The Veteran's combined disability rating was 50 percent from May 18, 2006 and 70 percent from July 8, 2014, when a 30 percent rating was granted for IBS.  The Veteran met the criteria for entitlement to a TDIU as of July 20, 2006.  For the period prior to July 8, 2014, the Board must consider referral of the Veteran's claim to the Director of the Compensation Service for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a). 

In this case, the Veteran's Social Security Earnings record indicates taxed earnings from 2006 to 2014 above the U.S. Census Bureau's average poverty threshold for one person with the exception of 2010, during which only $8,119 was earned; highest earnings occurred in 2013 in the amount of $21,249.00.

Notably, in July 2010, the Veteran filed a claim for Social Security Disability.  She stated she was unable to work due to idiopathic thrombocytopenic purpura, migraines, cluster headaches, IBS, gastroesophageal reflux disease (GERD), fibromyalgia, costochondritis, clinical depression, silent reflux, neck and back pain and carpal tunnel.  The SSA found that the medical evidence demonstrated impairment that imposed restrictions on the Veteran's ability to engage in certain work activity; however, the Veteran retained the ability to perform work as a deli clerk, as the Veteran had described the work.

In her April 2016 formal Application for Increased Compensation Based on Unemployability, the Veteran indicated her service-connected disabilities first affected full-time employment in April 2003.  She reported the last date she worked full-time was July 8, 2014 and the date she became too disabled to work was July 8, 2014.

In April 2016, the Veteran's representative provided an Employability Evaluation authored by a Vocational Disability Expert regarding the Veteran's employability due solely to her headaches, IBS and idiopathic thrombocytopenic purpura.  The Veteran reported that her headaches had continued to worsen over the years since separation from service in 2003 and began impacting her attendance and performance at work.  She reported missing approximately 3 days a month or more due to migraine headaches and symptoms resulting from IBS from 2003 to 2014.  The expert opined that given the severity of the Veteran's service-connected disabilities and the number of days that she would be incapacitated in a given year, the Veteran was missing up to 48 days in a year by 2011 and that limitation in and of itself would preclude all full time work in the national economy.

The Board finds that despite the fact that the Veteran was missing work and moved from job to job, she was able to perform the physical and mental requirements of full-time work until July 8, 2014.  In addition, her income was not marginal and in 2010, when her income was lower, she indicated that her employment was not solely impacted by disabilities that are service-connected.  Entitlement to a TDIU requires that a claimant demonstrate an inability to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  The record does not support such finding prior to July 8, 2014.  The Board acknowledges that the Veteran held some occupations for a period of less than one year; however, she was able to do the work required and earn a substantially gainful income demonstrating that she was not precluded or prevented from employment, despite her movement from job to job.  The Board recognizes and does not minimize the fact that the Veteran's headaches and IBS impacted her employability, certainly.  However, unemployability or an inability perform the mental or physical acts necessary for employment was not demonstrated, or specifically alleged by the Veteran, prior to July 8, 2014.  See April 2016 VA 21-8940.  In light of the above, entitlement to a TDIU prior to July 8, 2014 must be denied and referral for extraschedular consideration prior to July 8, 2014 is not warranted.

As the preponderance of the evidence is against a finding of entitlement to a TDIU prior to July 8, 2014, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the appeal period prior to July 8, 2014, a disability rating of 50 percent for migraine headaches is granted.

For the appeal period prior to July 8, 2014, entitlement to a TDIU is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


